

Exhibit 10.1
Severance Agreement and General Release
THIS SEVERANCE AGREEMENT AND GENERAL RELEASE (the “Agreement”) is entered into
as of this 2nd day of April, 2020 (the “Effective Date”) by and between LISA
FLETCHER (herein “Ms. Fletcher”), and FRANKLIN SYNERGY BANK, a Tennessee banking
corporation (herein the “Bank”).
RECITALS:
1. Ms. Fletcher is an “at will” employee of the Bank, and she also is a party to
that certain Change In Control Agreement dated April 21, 2015 (the “COCA”).
2. Ms. Fletcher desires to voluntarily resign her position and duties with the
Bank without losing her Change of Control Benefits specified in Article 2 of the
COCA.
3. The Bank wishes to accept the resignation of Ms. Fletcher and to resolve any
and all issues surrounding the termination of Ms. Fletcher’s employment with the
Bank.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties hereto agree as follows:
1.Separation From Employment. Ms. Fletcher’s separation from employment with the
Bank is effective April 3, 2020 (the "Separation Date"), and all obligations
owed by Bank to Ms. Fletcher as a result of and arising from her employment with
the Bank will be calculated, applied, and interpreted based upon such Separation
Date, except that: (a) the Bank shall pay to Ms. Fletcher on May 3, 2020 an
amount equal to $563,546.00 in a lump sum payment, and (b) Ms. Fletcher shall be
entitled to the benefits under any award of restricted stock or restricted stock
units previously given to her, with such stock awards to vest upon the execution
of this Agreement. For the purpose of clarity, it is acknowledged and agreed
that all stock option awards provided to Ms. Fletcher are surrendered and
cancelled effective on the date hereof. Ms. Fletcher understands that the
vesting of her restricted stock and restricted stock units will be a taxable
event under the Internal Revenue Code.
2.Full Payment. Ms. Fletcher agrees that except for payments described in
Section 1 above, the Bank owes her no other compensation or other monies,
whether under contract, under the COCA, or by law, and that she is entitled to
no further or other compensation or payment of any kind.
3.Termination of All Fringe Benefits. Ms. Fletcher’s coverage under the Bank’s
group insurance programs, including medical, dental, vision, short-term
disability, long-term disability, life insurance, and other applicable employee
benefit plans shall cease as of the Separation Date. Ms. Fletcher has been
advised that she is entitled to initiate COBRA coverage.
1



--------------------------------------------------------------------------------



From this date forward, Ms. Fletcher shall not receive payment or reimbursement
for reimbursement of any business expenses. Ms. Fletcher represents that she has
no outstanding business expenses which she has incurred on behalf of the Bank.
4.Non-Disparagement: In consideration of the Bank’s promises, payments, and
other consideration contained herein, Ms. Fletcher further agrees that she will
not do or say anything that would have the effect of diminishing or damaging the
goodwill and good reputation of the Bank, its related or subsidiary companies,
officers, directors, employees, or the Bank’s products and services.


5.Cooperation: In consideration of the Bank’s promises, payments and other
consideration contained herein, Ms. Fletcher agrees to cooperate fully and
assist the Bank in connection with any current or subsequent legal,
administrative or regulatory matter or other proceedings involving the Bank.
6.Advice to Seek Counsel/Time to Consider: Ms. Fletcher further acknowledges
that the Bank has advised Ms. Fletcher that she may consult an attorney of Ms.
Fletcher’s choosing, at her own expense.
7.No Admission of Wrongdoing. It is understood and agreed that this Agreement
does not and shall not constitute an admission by the Bank or Ms. Fletcher that
it or she has violated any law or any right of the other.
8.Confidentiality. In consideration of the Bank’s promises, payments and other
consideration contained herein, Ms. Fletcher agrees to hold this Agreement and
its terms in confidence and not to disclose or discuss the existence of this
Agreement or its contents with anyone, including employees of the Bank and its
affiliates, except his attorneys and immediate family members.
9.Severability/Enforcement: Should this Agreement be held invalid or
unenforceable, (in whole or in part), with respect to any particular claims or
circumstances, it shall remain fully valid and enforceable as to all other
claims and circumstances.
10.Applicable Law: This Agreement shall be construed in accordance with the laws
of the State of Tennessee, and its terms shall in all cases be interpreted as a
whole, according to its fair meaning, and not strictly for or against either of
the Bank or Ms. Fletcher.
11.Whole Agreement: Ms. Fletcher and the Bank agree that this Agreement sets
forth the entire agreement between the parties hereto and fully supersedes any
and all prior agreements or understandings between them which have not been
fully incorporated by reference into this document. This Agreement may be
amended or superseded only by a subsequent writing executed by Ms. Fletcher and
the Bank.
12.Knowing and Voluntary Agreement: Ms. Fletcher and the Bank represent and
certify that they have carefully read and fully understand all of the provisions
of this Agreement,
2



--------------------------------------------------------------------------------



that they have had ample and adequate opportunity to thoroughly discuss all
aspects of this Agreement with legal counsel of their own choosing, that they
are voluntarily entering into this Agreement and that no representations have
been made other than those set forth explicitly herein.
13.Release of Age and All Other Claims: Ms. Fletcher agrees not to file, pursue
or prosecute any suit, charge, complaint, action or claim of any nature
whatsoever arising out of Ms. Fletcher’s employment with the Bank, its
subsidiaries, parent companies, and affiliated companies, or Ms. Fletcher’s
separation from such employment. Ms. Fletcher further hereby individually and
collectively, for herself, her estate, agents, attorneys, successors, heirs,
executors, administrators, insurers and assignees, irrevocably and
unconditionally releases and discharges the Bank and its respective related
subsidiaries, parent companies, and their respective agents, directors, parent
corporations, sister corporations, subsidiary corporations, affiliates,
officers, employees, representatives, attorneys, insurers, predecessors and
successors (hereinafter collectively referred to as “the Releasees”) from any
and all actions, causes of action, suits, debts, charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages and
expenses (including attorney’s fees and cost actually incurred) of any nature
whatsoever, in law or equity, whether known or unknown, which Ms. Fletcher ever
had, or may have had, against Releasees since the beginning of time to the
execution of this Agreement.
Claims being released under this Agreement include, but are not limited to, any
and all claims against the Releasees arising under any federal, state, or local
statutes, ordinances, resolutions, regulations, constitutional provisions and/or
common law(s), from any and all actions, causes of action, lawsuits, debts,
charges, complaints, liabilities, obligations, promises, agreements,
controversies, damages and expenses of any and every nature whatsoever, both
legal and equitable, whether known or unknown, which Ms. Fletcher had, has ever
had, now has or may have against the Releasees as of the date of execution of
this Agreement, including, but not limited to:
(a)any and all claims which were, or could have been, asserted in any lawsuit or
administrative action or proceeding;
(b)any and all claims arising out of Ms. Fletcher’s employment by the Releasees
and Ms. Fletcher’s separation from that employment;
(c)any and all claims of discrimination or retaliation arising under local,
state or federal law including, but not limited to, Title VII of the Civil
Rights Act of 1964; 42 U.S.C. §§ 1981, 1981A, 1983 and 1985; the Age
Discrimination in Employment Act; the Americans With Disabilities Act; the
Federal Rehabilitation Act of 1973; the Older Workers Benefit Protection Act;
the Family and Medical Leave Act of 1993; the Genetic Information
Nondiscrimination Act; the Employee Retirement Income Security Act of 1974;
Executive Order 11246; the Tennessee Human Rights Act; each, as amended, and all
other such similar statutes, city or county ordinances or resolutions and
applicable anti-discrimination laws;
3



--------------------------------------------------------------------------------



(d)any and all tort claims including, but not limited to, claims of wrongful
termination, constructive discharge, defamation, invasion of privacy,
interference with contract, interference with prospective economic advantage,
and intentional or negligent infliction of emotional distress and outrage;
(e)any and all contract claims whether express or implied;
(f)any and all claims for unpaid benefits or entitlements asserted under any
Bank plan, policy, benefits offering or program except any vested retirement or
pension benefits, if any, or as otherwise required by law or preserved in this
Agreement; and
(g)any and all claims for attorneys’ fees, interest, costs, injunctive relief or
reinstatement to which Ms. Fletcher is, claims to be or may be, entitled.


14.Agreement Not to Sue: In consideration of the Bank’s promises, payments and
other consideration contained herein, Ms. Fletcher hereby further agrees that if
any claim referenced herein is filed, pursued, or otherwise prosecuted by Ms.
Fletcher, individually or collectively, or by any persons or entities, by or
through her or on her behalf, individually or collectively, Ms. Fletcher waives
her rights to relief from such claim, including the right to attorneys’ fees,
costs and any and all other relief whether legal or equitable, sought in such
claim, and agrees to indemnify and hold the Bank and the Releasees harmless from
such claim, including attorneys’ fees and costs. If Ms. Fletcher violates this
Agreement by suing the Bank or the Releasees, Ms. Fletcher agrees that she will
pay all costs and expenses of defending against the suit incurred by the Bank or
the Releasees. Nothing in this Section 14 will prevent Ms. Fletcher from
bringing claims against the Bank arising out of a breach of this Agreement.
15.Absence of Claims. Ms. Fletcher also acknowledges, represents and warrants
that she has not filed or assigned any claims, charges, complaints, or
grievances against the Bank.


            (Signature page follows)


4



--------------------------------------------------------------------------------





I UNDERSTAND AND AGREE THAT THIS AGREEMENT CONSTITUTES A FULL AND FINAL RELEASE
OF ALL CLAIMS, INCLUDING KNOWN AND UNKNOWN CLAIMS, WHICH I MIGHT HAVE AS OF THIS
DATE.


ENTERED INTO as of the Effective Date.


MS. FLETCHER:


By: /s/ Lisa Fletcher
LISA FLETCHER


BANK:


FRANKLIN SYNERGY BANK


By: /s/ David McDaniel


Title: Executive Vice President
DAVID MCDANIEL, EVP
5

